It is an honour to be present at the General Assembly today. It is wonderful to be here in the great city of New York. Once again this week, New Yorkers showed us how to be resilient and resolute in the face of violent extremism. On behalf of everyone in this Hall, let me directly say to the people of New York that they are a model to the rest of the world, and we thank them.
Exactly one year ago, Canada was in the middle of a long — 78 days on the road, and I can assure the Assembly that, in Canada, there are 78 days’ worth of roads — and closely fought election campaign. It is the responsibility of a leader to spend time with the people they are elected to serve. To get the real stories, it is important to go where people live: coffee shops and church basements, mosques and synagogues, farmers’ markets and public parks. It was in those places that I got the best sense of what Canadians were thinking and how they were doing and, through the politeness — because we Canadians are always polite even when we are complaining — I learned a few things.
I talked with people my age who were trying to be hopeful about their future but found it tough to make ends meet, even when they were working full-time. I heard from young Canadians who were frustrated, who told me that they could not get a job because they do not have work experience but they cannot get work experience because they do not have a job. I heard from women and girls who still face inequality in the workplace and violence just because they are women, even in a progressive country like Canada.
I met parents who were working hard to give their children every opportunity to succeed but who feared that their efforts would not be sufficient. I had the chance share a meal with elderly retirees who had toiled all their lives but who now have to go to food banks. Over the past few years, I have had far too many disturbing conversations with Canadians, but they made something clear to me. Canadians still believe in progress, or, at least, that progress is possible. But that optimism is mixed with great concern. It is clear that Canadians are not the only ones who feel that way; those feelings are present everywhere. That anxiety is a fact of life.
When leaders are faced with citizens’ anxiety, we have a choice to make. Do we exploit that anxiety or do we allay it? Exploiting it is easy, but in order to allay it we need to be prepared to answer some very direct questions. What will create the good, well-paying jobs that people want and need and deserve? What will strengthen and grow the middle class and help those working hard to join it? What will build an economy that works for everyone? What will help to make the world a safer, more peaceful place?
To allay people’s anxiety, we need to create economic growth that is broadly shared, because a fair and successful world is a peaceful one. We need to focus on what brings us together, not on what divides us. For Canada, that means re-engaging in global affairs through institutions like the United Nations. It does not serve our interests — or the world’s — to pretend that we are not deeply affected by what happens beyond our borders.
Earlier this year, we helped negotiate the Paris Agreement on Climate Change. As part of our commitment to implementing that Agreement, we announced that Canada would invest $2.65 billion over five years to fund clean, low-carbon growth in developing countries. In order to help promote peace and security in areas affected by instability, we reaffirmed our support for NATO and committed ourselves to expanding Canada’s role in United Nations peacekeeping operations. We hosted the fifth Replenishment Conference of the Global Fund to Fight AIDS, Tuberculosis and Malaria, where we increased our contribution by 20 per cent by giving more than $800 million to the Global Fund. We also encouraged our partners to increase their contributions, making it possible to raise $13 billion in support of ending AIDS, tuberculosis and malaria by 2030.
We have done all this — and will do much more — because we believe we should confront anxiety with a clear plan to deal with its root causes. We believe we should bring people together around shared purposes such as the 2030 Sustainable Development Goals. What is the alternative? Is it to exploit anxiety? Is it to turn it into fear and blame? Is it to reject others because they look or speak or pray differently than we do?
In Canada we got a very important thing right — not perfect, but right. In Canada, we see diversity as a source of strength, not weakness. Our country is strong not in spite of our differences, but because of them. We must make no mistake: we have had many failures, from the internment of Ukrainian, Japanese and Italian Canadians during the World Wars, to our turning away of boats of Jewish and Punjabi refugees, to the shamefully continuing marginalization of indigenous peoples. What matters is that we learn from our mistakes and recommit ourselves to doing better. To that end, in recent months, Canadians have opened their hearts and their arms to families fleeing the ongoing conflict in Syria, and from the moment they arrived, those 31,000 refugees were welcomed — not as burdens, but as neighbours and friends — as new Canadians.
That effort has brought Canadians together. In an almost unprecedented fashion, the Government has worked with the business community, engaged citizens and civil society to help the newcomers adapt to their new country. But our efforts will not truly be successful until those refugees have become established, full- fledged members of the Canadian middle class. I want the General Assembly to know that this objective is within our grasp — not because of what we have done, but because of what they are themselves.
Refugees are people with the same hopes and dreams as our own citizens. But while our people have felt anxiety, Syrians faced catastrophe. We all know where Syria’s middle class is: they are living in refugee camps in Turkey, Lebanon and Jordan. They are moving across Europe, looking for a place to set down roots, to get their kids back into school, to find steady work and to become productive citizens. Refugee camps are teeming with Syria’s middle class: doctors and lawyers, teachers and entrepreneurs. They are well educated. They work hard. They care about their families. They want a better life — a safer and more secure future for their kids — as we all do. When I say, therefore, that I hope that the Syrian refugees we welcomed will soon be able to join our middle class, I am confident that we can make that happen, and we will do it by offering to them the same things we offer to all our citizens — a real and fair chance at success for everyone.
We are going to do all we can to build a strong middle class in Canada. We are going to invest in education, because it gives the next generation the tools they need to contribute to the world economy and to succeed. We are going to invest in infrastructure because it creates good, well-paying jobs for the middle class and helps to make our communities better places to live, work and invest. We are determined to build an economy that works for everyone — not just the wealthiest 1 per cent — so that every person benefits from economic growth. And we are going to refuse to give in to the pressure of trading our cherished values for easy votes. The world expects better from us, and we expect better from ourselves.
In the end, there is a choice to be made. Strong, diverse, resilient countries like Canada did not happen by accident, and they will not continue without effort. Every single day, we need to choose hope over fear and diversity over division. Fear has never created a single job or fed a single family, and those who exploit it will never solve the problems that have created such anxiety. Our citizens, the nearly 7.5 billion people we collectively serve, are better than the cynics and pessimists think they are. People want their problems solved, not exploited.
Canada is a modest country. We know we cannot solve these problems alone. We know we need to do this all together. We know it will be hard work. But we are Canadian, and we are here to help.
